DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, claim 15 recites “a plurality of dispense heads” and it is unclear whether this plurality of dispense heads is the same as the dispense head introduced in claim 11 or whether this plurality of dispense heads is a different dispense head. Examiner Wecker has interpreted claim 15 to mean that the plurality of dispense heads recited is a different dispense head than that recited in claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giri et al (US PGPub 2018/0021777).
Regarding Claim 1, Giri et al teaches a device (referred to as microfluidic chip 1430, illustrated in Figure 20) comprising: 
a first microfluidic channel (referred to as a microfluidic sensing region 1435, which comprises a microfluidic channel 1436 and discharge passage 1462), the first microfluidic channel in communication with a fluid reservoir (referred to as microfluidic reservoir 1134) to receive cell-containing fluid from the fluid reservoir (see Figure 20 and [0120]); 
a second microfluidic channel (referred to as another microfluidic sensing region 1435, which comprises a microfluidic channel 1436 and discharge passage 1462), the second microfluidic channel in communication with the fluid reservoir (referred to as fluid reservoir 1134) to receive cell-containing fluid from the fluid reservoir (see Figure 20 and [0120]);
 a first sensor (1138) disposed at the first microfluidic channel (see Figure 20 and [0120] and [0122]);
 a second sensor (1138) disposed at the second microfluidic channel (see Figure 20 and [0120] and [0122]);
a first dispense nozzle disposed at an end of the first microfluidic channel (wherein a nozzle is disposed in discharge passage 1462) (see [0123]); and 

wherein the first microfluidic channel is shaped to convey cells of a first size range, and the second microfluidic channel is shaped to convey cells of a second size range that is different from the first size range (wherein microfluidic channels, such as channels 1236 which have different widths or different cross-sectional areas, where channels 1236 receive differently sized cells or particles in the fluid sample for testing) (see [0116]-[0118]).
Regarding Claim 2, Giri et al teaches a surface feature (such as constriction 1140) to extend into the second microfluidic channel to guide cells into sensing proximity of the second sensor (see [0103] and [0121]).
Regarding Claim 3, Giri et al teaches a substrate (1032) to carry the first microfluidic channel, the first sensor, the first dispense nozzle, the second microfluidic channel, the second sensor, and the second dispense nozzle (wherein substrate 1032 carries multiple sensing regions 1435) (see [0120]); and a cassette frame (outer housing of cassette interface 1200) that secures the substrate, the cassette frame removably connectable to a dispenser device (see [0082], [0126] and Figure 7).
Regarding Claim 4, Giri et al teaches that the first and second dispense nozzles are thermally driven nozzles (since they are driven by heat driven resistors) (see [0122] and claim 8). 
Regarding Claim 5, Giri et al teaches a device (referred to as microfluidic chip 1430, as illustrated in Figure 20) comprising:

 the controller further to drive a first dispense nozzle (which includes a pump 1160) at the first microfluidic channel to dispense cells from the first microfluidic channel, the controller further to drive a second dispense nozzle at the second microfluidic channel to dispense cells from the second microfluidic channel (see [0139] and [0146]); 
the controller to obtain a first signal from the first sensor and to obtain a second signal from the second sensor, the controller further to select the first dispense nozzle or the second dispense nozzle as an active cell dispense nozzle based on the first signal and the second signal (for example based on pulse signals) (see [0139] and [0149]). 
Regarding Claim 6, Giri et al teaches that the controller (processor 1510) is further to drive the active cell dispense nozzle (pump 1160) to dispense cells contained within a cell-containing fluid in the first microfluidic channel and the second microfluidic channel (see [0120], [0139] and [0144]).

Regarding Claim 9, Giri et al teaches that the controller (processor 1510) is to compare the first signal (pulse signal) and the second signal (pulse signal) to a reference signal to select the active cell dispense nozzle (see [0148] and [0166]). 
Regarding Claim 10, Giri et al teaches a cassette holder (outer housing of cassette interface 1200) to receive a removable cassette (1010) that includes the first microfluidic channel, the first sensor, the first dispense nozzle, the second microfluidic channel, the second sensor, and the second dispense nozzle (wherein cassette 1010 includes multiple sensing regions 1435) (see [0082], [0119], [0126] and Figure 7).
Regarding Claim 11, Giri et al teaches a device (referred to as microfluidic chip 1430) comprising a controller (1510) to electrically connect to a dispense head (referred to as a microfluidic sensing region 1435) that includes a plurality of microfluidic channels (1436) (see [0120]), the plurality of microfluidic channels having different cell-size selectiveness (wherein microfluidic channels, such as channels 1236 which have different widths or different cross-sectional areas, where channels 1236 receive differently sized cells or particles in the fluid sample for testing) (see [0116]-[0118]), the controller (1510) to select an active dispense nozzle (pump 1160) of the plurality of microfluidic channels based on a sensed characteristic of flow of cell-containing fluid in the plurality of microfluidic channels, the controller to dispense cell-containing fluid from the active dispense nozzle (see [0139], [0144] and [0149]). 

Regarding Claim 13, Giri et al teaches that the controller (processor 1510) is further to reference a flow-characterizing sensor (fluid sensor 1138) located upstream of a dispense nozzle of the plurality of microfluidic channels to determine the sensed characteristic of flow of cell- containing fluid in the plurality of microfluidic channels (see [0146]-[0147]). 
Regarding Claim 14, Giri et al teaches a cassette holder (outer housing of cassette interface 1200) to receive a removable cassette (1010) that includes the dispense head (1435) (see [0082], [0119], [0126] and Figure 7).
Regarding Claim 15, Giri et al teaches that the controller (processor 1510) is to electrically connect to a plurality of dispense heads (a plurality of chips 430) including the dispense head (see [0075]).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Giri et al as applied to claim 5 above, and further in view of Muraishi et al (US PGPub 2007/0053797).
Regarding Claim 7, Giri et al teaches that the controller (processor 1510) references a sensor signal corresponding to the active cell dispense nozzle (such as pumps 1160) (see [0139] and [0149]).
	However, Giri et al does not explicitly disclose that the controller is to control a position of the active cell dispense nozzle with respect to different target locations, thereby controlling which different location the active cell dispense nozzle is to dispense a cell.
	However, in the analogous art of microfluidic dispensing devices, Muraishi et al teaches a microfluidic dispensing device which includes  A pipette head shifter 56 is disposed on the casing 50 for shifting the pipette head 54 in three directions of X, Y and Z. The pipette head shifter 56 is a moving device and may include a conveyor belt, pulleys, a carriage and a motor. The pipette head shifter 56 includes a lifter, a first shifting mechanism, and a second shifting mechanism. The lifter moves the pipette head 54 up and down. The first shifting mechanism includes a guide rail 58 for supporting the lifter movably, and shifts the pipette head 54 with the lifter in the Y 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER WECKER/Primary Examiner, Art Unit 1797